Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. The examiner respectfully disagrees with applicant in regards to Applicant’s argument that “Wiacek does not appear to disclose a confirmation wrapper that enables a user to provide more specific input that indicates the user has opted into the user of a reduced authentication protocol”.  The claim does not require a user to provide a more specific input.  The claim simply states, “input data that: … confirms that a user opts  into using a first authentication protocol that is less stringent compared to a second authentication protocol.”  By verifying the change in location in steps 304, 306 of figure 3, the user is opting into a simpler authentication protocol (steps 202-->214(YES)->216). If the user does not confirm the change, the location will not be verified and the more complex authentication protocol will take place (steps 202->214(NO)->218->220(YES/NO)).  This implementation of Wiacek is very similar to Applicant’s specification, paragraph 33, which states, “by clicking the "YES" button user A 110A can confirm that she will be traveling from San Francisco International Airport (KSFO) to Vancouver International Airport (CYVR) on April 24, 2017 departing at 7:00am and then returning to SFO from Bellingham International Airport (KBLI) on April 30, 2017 departing at 11:30am. In the illustrated scenario, by clicking "YES" user A 110A will also opt into allowing the system to authenticate access requests 120 which match her travel plans in terms of place and time of origin with a less burdensome user authentication protocol than would otherwise be triggered for access requests originating from the Vancouver area. In other words, by clicking "YES" user A may permit the system to temporarily trust locations or zones corresponding to her travel plans, referred to herein as "temporary trust zones." In by clicking the "NO" button user A 110A can opt out of temporarily treating requests 120 that originate from locations she intends to travel to as relatively more trusted than they otherwise would be treated, i.e. as trust zones. (emphasis added)”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-29, 31-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiacek (US 8,572,696) hereafter Wiacek.
21.  Wiacek discloses a computer-implemented method, comprising: 
analyzing an electronic communication, that corresponds to a user account (fig 2, 202, 204 and corresponding text);
identifying, based at least in part on the analyzing, an indication of a future event, wherein the future even signals a future change to a security aspect associated with the user account (col 10, 33-55, receive an e-mail message that includes an identification of a change in the geographic location of the user; see also col 12, 8-35); 
generating, based on the indication, a confirmation wrapper that: 
(col 12, 8-35, This step can be performed immediately (or immediately upon confirmation) or it can be performed at the start of the user's trip to the new location), and 
includes a user interface element that enables generation of input data that:
confirms the future change to the security aspect associated with the user account that is signaled by the indication of the future event (figs 2 and 3, see above; col 11, 27-58, ask the user whether the location change information is authentic [aspect can be either location or authenticity]); and
confirms that a user opts into using a first authentication protocol that is less stringent compared to a second authentication protocol (figs 2 and 3, see above); 
generating, based on the input data, confirmation data that associates the user account with the future change to the security aspect and the time period (col 11, 27-58, server may update the white list based on the verified location change information in the e-mail message); 
receiving, from a client device during the time period, a request to access account data that is stored in association with the user account; and (col 10, 56-col 11, 29, user may request access); 
selecting the first authentication protocol to authenticate the request (figs 2 and 3, see above), wherein the selecting the first authentication protocol is based on the request being: 
indicative of the future change to the security aspect (col 10,56-col 11, 29; see also col 11, 27-58), and 
received during the time period (col 12, 8-35).

23.  The computer-implemented method of claim 21, wherein the electronic communication is an email communication that includes reservation data that is addressed to the user account (col 10, 33-55).

24.  The computer-implemented method of claim 21, further comprising: transmitting the confirmation wrapper to a communications module that provisions access to the user account on the client device; and receiving the input data via the communications module (col 10, 56-col 11, 29).

25.  The computer-implemented method of claim 21, further comprising: activating, during the time period, a temporary trust zone associated with the future event; deactivating, during the time period, a permanent trust zone associated with the user account (col 10, 56-col 11, 29; see also, col 12, 8-35).

26.  The computer-implemented method of claim 21, wherein the authentication protocol is selected based on the request originating from a temporary trust zone associated with the future event during the time period (col 10, 56-col 11, 29; see also, col 12, 8-35).

27.  The computer-implemented method of claim 21, wherein the confirmation data further associates the user account with a geolocation of the future event (col 11, 27-58).

28.  The computer-implemented method of claim 27, wherein the authentication protocol is selected based on the request originating from the geolocation during the time period (col 10, 56-col 11, 29).

Claims 23-29, 30, 32-34, 36-39 are similar in scope to claims 21, 23-28 and are rejected under similar rationale.

(col 3, 17-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiacek as applied to claims 21 and 29 above, and further in view of Kirti et al. (US 2015/0319185) hereafter Kirti.
22. Wiacek discloses the computer-implemented method of claim 21, but does not explicitly disclose further comprising: identifying an event ticket that is included within the electronic communication; and analyzing the event ticket to identify the time period that corresponds to the future event.  However, in an analogous art, Kirti discloses contextual and cross application threat (para 91, ticket itinerary).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Wiacek with the implementation of Kirti in order to reduce false alarms using correlation and inference (para 91).

Claim 30 is similar in scope to claim 22 and is rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,313,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 21-40 of the instant application are anticipated by the parent application, 15/406,439, now US Patent 10,313,357.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439